                                                                        E-FILED
                                           Monday, 19 August, 2019 10:26:31 AM
                                                   Clerk, U.S. District Court, ILCD

          IN THE UNITED STATES DISTRICT COURT
          FOR THE CENTRAL DISTRICT OF ILLINOIS
                  SPRINGFIELD DIVISION

UNITED STATES OF AMERICA, )
                            )
            Plaintiff,      )
                            )
    v.                      )
                            )         Case No. 18-cv-03264
WALTER I. HOUSE and MEGAN )
E. GIOVANNI, formerly MEGAN )
E. HOUSE,                   )
                            )
            Defendants.     )

                OPINION CONFIRMING SALE

     The U.S. Marshal has been appointed by the Court to

sell property at issue in this case. The U.S. Marshal

reports that the property has been sold in accordance with

terms previously set forth by the Court. The Court, having

reviewed the relevant materials, finds as follows:

     1.    The common address and legal description of the

real estate at issue is:

     208 E. Perkins Street, Payson, IL 62360



                              1
The South Ten (10) feet of the West Seventy-five (75)
and all of the East Twenty-five (25) feet of Lot One
Hundred Nineteen (119) and all of Lot One Hundred
Twenty (120) in the Village of Payson, Adams County,
Illinois

Also Lot One (1) in Russell Hoskins Subdivision in the
Village of Payson, Adams County, Illinois

PINS 18-0-0520-000-00 and 18-0-0586-000-0

2.   A notice required in accordance with 735 ILCS
     5/15-1507(c)(2)(B) and 28 U.S.C. ' 2002 was
     given;

3.   The terms of sale were fair and not
     unconscionable;

4.   The sale was conducted fairly and without fraud;

5.   Justice was done by the sale;

6.   All redemption and reinstatement periods have
     expired without redemption or reinstatement
     having been made; and

IT IS THEREFORE ORDERED:

A.   The U.S. Marshal's Amended Report of Sale is
     approved and the sale is confirmed;

B.   The United States does not waive its right to
     subsequently administratively collect, including
     by offset, any resulting deficiency if the sale price

                          2
         for the foreclosed property sold in this cause at
         judicial sale does not pay the judgment amount
         and subsequently accrued interest, advances, and
         costs owed on either the promissory note or
         mortgage in this cause even though no such
         deficiency judgment is sought in this foreclosure
         proceeding.

    C.   The U.S. Marshal is directed to issue a deed to the
         holder of the certificate of purchase, sufficient to
         convey title pursuant to 735 ILCS l5-l509(a).

    D.   The purchaser of the foreclosed property is hereby
         given possession effective immediately upon entry
         of this Order in compliance with 735 ILCS 5/15-
         1701(c)(1).

    E.   There is no just reason to delay enforcement of or
         appeal from this final order.


ENTER: August 19, 2019


                       /s/ Sue E. Myerscough
                       SUE E. MYERSCOUGH
                       UNITED STATES DISTRICT JUDGE




                             3
